Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered December 16, 1992, convicting him of murder in the second degree and conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and the defendant’s pro se supplemental brief and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Sullivan, J. P., Copertino, Goldstein and Florio, JJ., concur.